 1                                                               HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     CLINTON E. CASEY,                                   NO. 2:18-cv-01358 TSZ
 8
                         Plaintiff,                      STIPULATED MOTION AND ORDER
 9                                                       RE: MOTION TO AMEND CASE
             v.                                          SCHEDULE ORDER
10
     ALCOA CORPORATION, et al.,
11
                         Defendants.
12

13                                               ORDER

14
            This matter comes before the Court on the parties’ stipulated request, docket no. 34, to
15
     amend the Minute Order dated December 19, 2018, docket no. 24.
16
            IT IS THEREFORE ORDERED that the Minute Order be amended to set the new
17
     deadline for disclosure of expert testimony under FRCP 26(a)(2) as June 21, 2019. All other
18
     dates remain in effect.
19
            DATED this 16th day of April, 2019.
20

21

22
                                                         A
                                                         Thomas S. Zilly
23                                                       United States District Judge



      STIPULATED MOTION AND ORDER TO AMEND                          BERGMAN DRAPER OSLUND
      CASE SCHEDULE - 1                                                 821 2ND AVENUE, SUITE 2100
                                                                            SEATTLE, WA 98104
                                                                         TELEPHONE: 206.957.9510
 1   Presented by:

 2   BERGMAN DRAPER OSLUND

 3   By: /s/ Matthew P. Bergman
            Matthew P. Bergman, WSBA #20894
 4          Justin Olson, WSBA #51332
            821 2nd Avenue, Suite 2100
 5          Seattle, WA 98104
            Telephone: (206) 957-9510
 6          Facsimile: ()206) 957-9549
            Email: matt@bergmanlegal.com;
 7                  Justin@bergmanlegal.com;
                    service@bergmanlegal.com
 8          Attorneys for Plaintiff

 9   Approved as to form and content:

10   GORDON REES SCULLY MANSUKHANI

11   By: /s/ Mark B. Tuvim
            Mark B. Tuvim, WSBA #31909
12          Kevin J. Craig, WSBA #29932
            Trevor J. Mohr, WSBA #51857
13          701 Fifth Avenue, Suite 2100
            Seattle, WA 98104
14          Telephone: (206) 695-5100
            Facsimile: (206) 689-2822
15          Email: mtuvim@grsm.com;
                    kcraig@grsm.com;
16                  tmohr@grsm.com
                    SEAAsbestos@gordonrees.com
17          Attorneys for Defendant Arconic, Inc.

18

19

20

21

22

23



      STIPULATED MOTION AND ORDER TO AMEND          BERGMAN DRAPER OSLUND
      CASE SCHEDULE - 2                               821 2ND AVENUE, SUITE 2100
                                                          SEATTLE, WA 98104
                                                       TELEPHONE: 206.957.9510
